Title: To Alexander Hamilton from Timothy Pickering, 23 August 1798
From: Pickering, Timothy
To: Hamilton, Alexander



(private & confidential)
Trenton Augt. 23. 1798
Dr. Sir,

Mr Mc.Henry has just handed to Mr. Wolcott & me his letter to the President on the subject of calling you and Genl. Knox into immediate service, together with General Knox’s letter to him in answer to the one inclosing his commission. Genl. Knox’s letter claiming the first rank, I see has been transmitted to you, and I was glad to see you, in your answer to the Secy. of War, tenacious of the station in which the Commander in Chief, the President & Senate, and the public voice have placed you. I did not know till now that Genl. Washington had so explicitly written you respecting your taking rank of Genl. Knox, whom he loved; altho’ I had formed the same conclusion from his silence concerning him in his letter to me—which I now inclose, and which Mr. Wolcott only of my colleagues has seen. The original letter from Genl. W. to you, Mc.Henry now informs us, was by him shown to the President: notwithstanding which you have seen where you would have been placed. Mc.Henry said also, that Genl. W. made your appointment the sine qua non of his accepting the chief command. The weight of these facts seems to have escaped the President’s recollection, or he would not desire that Genl. Knox should take rank of you. It is plain that Genl. K. has conversed with him—referred to the rule of the former war, to determine the relative rank of officers of the same grade appointed on the same day; and the President has thence concluded that Genl. K. is “legally” entitled to the precedence. But, as I yesterday informed you, the change proposed to gratify Genl. Knox and the President, is by the latter put on General Washington’s “opinion and consent;” and such consent surely can never be given, after the General’s letter to you in which, as Mc.Henry says, he explicitly told you that he passed by Knox whom he loved, to give you the priority of rank. Upon the principle mentioned by Genl. Knox, Hand must clearly precede you, as well as Knox & Pinckney: Lee I presume must follow you, as he was only a captain of horse when you, as aid to the Commander in chief, had the rank of lieut. colonel. I see in your letter to Mc.Henry you refer to the public voice in your favour and justly, as I yesterday mentioned: yet the President imagines that the “five New England States” would be offended at your preceeding Knox! He is most egregiously mistaken: it was among New England members of Congress that I heard you, and you only, mentioned as the Commander in Chief—until Genl. Washington was nominated: and I dare to say, that if among the New England delegates a vote were taken, nine in ten, if not the whole, would place you before Knox.
Mc.Henry is to write you to-day on the subject. He is utterly uninformed of my correspondence with General Washington and you concerning it. The reference of the matter to General W. is suspended: you will consider whether it should not be made; for he must decide in your favour. Mc.Henry had thought of not so referring it; but of taking the course which he said he would state to you to-day—that is, to propose to General Knox to accept, with a reservation of his claim under the old rule appealed to by him: at the same time Mc.Henry says that rule is not now in force, nor ought to govern. Why then urge Genl. Knox’s acceptance on that ground? It would be a delusive proposition to Genl. Knox; and if it did not eventually prove so to him, you would be in a predicament to excite the extreme regret of the great body of your fellow citizens, who would the more deeply deplore the arrangement from the very possible fall or other inevitable loss of the present commander in chief.
Very truly yours

T. Pickering.
A. Hamilton Esq

